Exhibit 10.5

 

EXECUTION COPY

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS *. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

AMENDMENT NUMBER FIVE TO GOOGLE ORDER FORM AND GOOGLE SERVICES AGREEMENT

 

This Amendment Number Five (“Amendment 5”) is made effective as of September 1,
2007 (“Amendment 5 Effective Date”), and entered into by and between Answers
Corporation (formerly known as Gurunet Corporation), a corporation formed under
the laws of Delaware (“Customer”) and Google Inc., a corporation formed under
the laws of Delaware with its principal place of business at 1600 Amphitheatre
Parkway, Mountain View, California 94043 (“Google”).

 

Background

 

1.         Customer and Google entered that certain Google Services Agreement
(“GSA”) and Google Services Agreement Order Form (“Order Form”), each effective
as of January 28, 2005, each as amended by Amendment Number One to Google Order
Form and Google Services Agreement effective as of December 20, 2005 (“Amendment
1”), Amendment Number Two to Google Order Form effective as of January 31, 2006
(“Amendment 2”), Amendment Number Three to the Google Services Agreement and the
Google Services Agreement Order Form effective as of September 11, 2006
(“Amendment 3”), and Amendment Number Four to Order Form effective as of
December 13, 2006 (“Amendment 4”) (the GSA, Order Form, Amendment 1, Amendment
2, Amendment 3, and Amendment 4 collectively, the “Agreement”) pursuant to which
Google provides certain Services (as defined in the Agreement) to Customer; and

 

2.         The parties now wish to extend the term of the Agreement, revise the
tiered schedule for determining the AFS and AFC Revenue Share Percentages, and
to implement Customer Search Engine and amend certain terms and conditions of
the Agreement, but in all other respects the Agreement shall continue in full
force and effect.

 

                  NOW, THEREFORE, in consideration of the mutual promises
contained herein, the parties agree as follows:

 

Terms

 

1.         For the purposes of this Amendment 5, unless otherwise defined
herein, capitalized terms used herein shall have the same meanings set forth in
the Agreement.

 

2.         The parties agree to renew the Agreement under the same terms and
conditions (except as modified by this Amendment Five) for an additional two (2)
years, through January 31, 2010.

 

3.         The parties agree that the tiered schedule for determining
“Customer’s AFS Revenue Share Percentage” on the cover page of the Order Form,
as set forth in Section 5 of Amendment 2, shall be deleted in its entirety and
replaced with the following:

 

(i)             if during any calendar month of the Service Term the aggregate
of AFS Revenues and AFC Revenues are equal to or greater than * Dollars ($*),
then “Customer’s AFS Revenue Share Percentage” shall be * percent (*%) for such
month;

 

(ii)          if during any calendar month of the Service Term the aggregate of
AFS Revenues and AFC Revenues are less than * Dollars ($*) but equal to or
greater than * Dollars ($*), then “Customer’s AFS Revenue Share Percentage”
shall be * percent (*%) for such month; or

 

(iii)       if during any calendar month of the Service Term the aggregate of
AFS Revenues and AFC Revenues are less than * Dollars ($*), then “Customer’s AFS
Revenue Share Percentage” shall be * percent (*%) for such month.

 

4.         The parties agree that the tiered schedule for determining
“Customer’s AFC Revenue Share Percentage” on the cover page of the Order Form,
as set forth in Section 6 of Amendment 2, shall be deleted in its entirety and
replaced with the following:

 

(i)             if during any calendar month of the Service Term the aggregate
of AFS Revenues and AFC Revenues are equal to or greater than * Dollars ($*),
then “Customer’s AFC Revenue Share Percentage” shall be * percent (*%) for such
month;

 

(ii)          if during any calendar month of the Service Term the aggregate of
AFS Revenues and AFC Revenues are less than * Dollars ($*) but equal to or
greater than * Dollars ($*), then “Customer’s AFC Revenue Share Percentage”
shall be * percent (*%) for such month; or

 

(iii)       if during any calendar month of the Service Term the aggregate of
AFS Revenues and AFC Revenues are less than * Dollars ($*), then “Customer’s AFC
Revenue Share Percentage” shall be * percent (*%) for such month.

 

5.         The parties agree to add the following as Section 3.37 of the Order
Form:

 

3.37.           “Custom Search Engine” means Google’s custom search engine
provided to Customer by Google through the WebSearch Service.

 

6.         The parties agree to add the following as Section 4.4 of the Order
Form:

 

4.4.             Custom Search Engine. If Customer implements Custom Search
Engine, Customer understands and agrees to the following additional provisions,
notwithstanding anything to the contrary contained in this Agreement:

 

4.4.1.                  Beta Feature. The Custom Search Engine has been
designated by Google as a Beta Feature (as defined in the GSA) and is therefore
provided “as is,” with no representation, warranty or indemnity, express or
implied, and any use thereof shall be undertaken solely at Customer’s own risk.
Google reserves the right, in its sole discretion, to cease providing Custom
Search Engine at any time with thirty (30) calendar days prior written notice to
Customer. In the event Google ceases to provide Custom Search Engine pursuant to
the preceding sentence, Section 4.4 of this Order Form shall terminate
immediately at the end of such thirty (30) days notice period (except as
provided herein) and the remaining terms of this Agreement shall remain in full
force and effect.

 

--------------------------------------------------------------------------------


 

4.4.2.            Metadata Content.

 

4.4.2.1           Definitions. For purposes of subsection 4.4.2 hereof
(including all subsections thereof), the following capitalized terms will have
the meanings set forth below.

 

a.               “Google Affiliate” means any entity that directly or indirectly
controls, is controlled by, or is under common control with Google. For these
purposes, “control” includes control over greater than fifty percent (50%) of
the voting rights or equity interests of Google.

 

b.              “Google End Users” means end users who access or use the Google
Services.

 

 

c.               “Google Services” means Google’s products and services that are
accessible through and otherwise provided by various computer and electronic
technologies, networks (syndicated and otherwise) and systems, including,
without limitation, Internet-based services and products accessible through the
Google Sites and any Google syndication partner sites.

 

 

d.              “Google Site” means any website located at a domain owned by
Google or a Google Affiliate, including all subdomains and directories thereof,
and all successor sites thereto.

 

 

e.               “Metadata Content” means (a) the metadata provided by Customer
to Google pursuant to Customer’s use of Custom Search Engine, including, but not
limited to, labels and Customer’s submitted associations between labels and
URLs, (b) any text, data, images, and other content provided and/or authored by
Customer in connection with Customer’s profile page to be displayed to End
Users, and (c) any Nickname(s) chosen by Customer, and (d) if Customer elects to
so participate, any ratings, reviews and comments provided by Customer to Google
pursuant to Custom Search Engine; and any Updates thereto provided to Google by
Customer.

 

 

f.                 “Nickname(s)” means the name that Customer may select by
which Customer and Customer’s Metadata Content shall be identified to End Users;
and Updates thereto.

 

g.              “Updates” means updates, refreshes, corrections and/or other
modifications.

 

 

4.4.2.2.        License. Subject to the terms and conditions of this Agreement,
Customer hereby grants to Google a irrevocable, perpetual, nonexclusive,
worldwide and royalty-free right and license to (i) use, copy, modify,
distribute, create derivative works based on and display (publicly or otherwise)
the Metadata Content through the Google Services, and (ii) allow Google End
Users to access and use the Metadata Content through the Google Services. Google
may use consultants and other contractors in connection with the performance of
its obligations and exercise of its rights under this Section 4.4, provided that
such consultants and contractors will be subject to the same obligations as
Google. The license granted hereunder may not be sublicensed by Google, except
to Google Affiliates, its syndication partners or the syndication partners of
any Google Affiliate and Google End Users in connection with their use of the
Google Services.

 

4.4.2.3.        Reservation of Customer Rights. Except for the license granted
under this Section 4.4, Customer retains any right, title and interest in and to
the Metadata Content. In addition, Customer retains all rights to all other
content authored or owned by Customer, to the extent not otherwise licensed or
transferred to Google pursuant to other agreements, to which such Metadata
Content is attached or associated and used in connection with Custom Search
Engine.

 

4.4.2.4.        Reservation of Google Rights. Notwithstanding anything to the
contrary, Customer understands and agrees that nothing in this Agreement will
prevent or restrict Google from using data Google obtains from a source other
than Customer under this Section 4.4. Customer acknowledges and agrees that it
will not have any right, title or interest in any information, content, or data
used by Google in conjunction or association with the Metadata Content, and
Customer shall not make any claim of ownership or interest in any such
information, content, or data. Google and/or its licensors retain all right,
title and interest in and to the Google Services, the Google Sites and all
content or data forming part of or displayed as part of or through the Google
Services or Google Sites, other than the Metadata Content.

 

4.4.2.5.        Third Party Relations. Customer shall be responsible for
accepting and responding to any communication, modification or removal requests
initiated by a party that is listed in or otherwise has rights in the Metadata
Content where such communication arises out of having its information on the
Google Services and pertains to the Metadata Content.

 

4.4.2.6.        Display and Format of Metadata Content. The rights granted to
Google herein include the right to display portions of the Metadata Content on
Google Services, Google Sites, Google syndication partner sites and Google
Affiliate syndication partner sites, and display any links to web page(s) on
which such portions of the Metadata Content reside, all as determined by Google
in its sole discretion; provided that, notwithstanding anything to the contrary,
nothing in this Section 4.4 obligates Google to make available to Google End
Users any or all of the Metadata Content. Google will have the sole right to
determine the placement and location of the selected Metadata Content through
the Google Services. For the sake of clarity, each party retains sole discretion
with respect to the look-and-feel, display and operation of its respective
services and websites.

 

4.4.3.                  Implementation of Custom Search Engine. Customer shall
implement Custom Search Engine in a manner that: (a) conforms to the Custom
Search Engine Specifications set forth in the Cover Page(s) of this Order Form,
if any; (b) conforms to Google’s brand treatment guidelines for Custom Search
Engine (the “CSE Brand Treatment Guidelines”) as updated by Google from time to
time, the current version of which is located at
hffp://google.com/coop/docs/cse/branding.html (or other URL that Google may make
available from time to time in its sole discretion); (c) conforms to the
screenshots and specifications for Custom Search Engine set forth in Exhibit A
attached hereto; and (d) otherwise complies with the technical and
implementation requirements provided by Google from time to time for Custom
Search Engine. Customer agrees that Google’s brand treatment guidelines for
WebSearch referenced in Section 4.2(b) above (“WebSearch Brand Treatment
Guidelines”) shall apply to Customer’s implementation of Custom Search Engine in
addition to the CSE Brand Treatment Guidelines. If any terms of the WebSearch
Brand Treatment Guidelines conflict with the terms of the CSE Brand Treatment
Guidelines, the terms of CSE Brand Treatment Guidelines shall control.

 

                                                                             
4.4.4.                  Labeling, Branding and Attribution. Each WebSearch Box
located on a WebSearch Site which is used in connection with Custom Search
Engine and each Results Page containing a WebSearch Results Set shall
conspicuously display a graphic (available at
http://google.com/coop/docs/cse/branding.html) that indicates that the Custom
Search Engine is provided by Google, unless otherwise agreed to or required by
Google. The graphic shall link to the Google site located at
http://www.google.com or such other address as Google may designate from time to
time during the Term. Customer agrees that the labeling, branding and
attribution requirements for the

 

--------------------------------------------------------------------------------


 

WebSearch Service set forth in Section 4.2.3 above (the “WebSearch Attribution
Requirements”) shall apply to Customer’s implementation of Custom Search Engine
in addition to the labeling, branding and attribution requirements For Custom
Search Engine set forth in this Section 4.4.4 (the “CSE Attribution
Requirements”). If any terms of the WebSearch Attribution Requirements conflict
with the terms of the CSE Attribution Requirements, the terms of the CSE
Attribution Requirements shall control.

 

4.4.5.                  Custom Search Engine Search Results. Customer
acknowledges and agrees that the Search Results displayed in connection with
Custom Search Engine will be determined by some or all of the following: (a) the
web sites over which the search is to be restricted, filtered or re-ranked, as
provided by Customer through its use of Custom Search Engine; (b) labels created
by Customer, or a community of which Customer is a member; and/or (c) other
Custom Search Engine features that Google may make available from time to time
as described in the Custom Search Engine documentation, which can be found at
http://google.com/coop/docs/cse/ or other URL that Google may make available
from time to time at its sole discretion.

 

4.4.6.                  Survival. The following sections of this Order Form will
survive any termination or expiration of this Agreement: 3.37, 4.4.1 and 4.4.2
(including all subsections thereof).”

 

7.         The parties agree to add the following as subsections (e) through (h)
to the second sentence of Section 6 of the GSA:

 

“(e) all information provided by Customer to Google in connection with Custom
Search Engine is true and accurate; (f) Customer is the owner of or is licensed
to use and provide the Metadata Content to Google for use with Custom Search
Engine; (g) the Metadata Content does not violate the rights of any third
parties, including without limitation infringement or misappropriation of any
applicable copyright, patent, trademark, trade secret, music, image, or other
proprietary or property right, false advertising, unfair competition, invasion
of rights of privacy, publicity or personality; and (h) the Metadata Content
will not contain any material that is fraudulent, threatening, abusive,
harassing, defamatory, vulgar, obscene, profane, or racially or ethnically
objectionable, including, without limitation, any material that encourages
conduct that would constitute a criminal offense, result in civil liability, or
otherwise violate any applicable local, State, national or international law.”

 

8.         The parties agree to delete subsection (d) of Section 7.2 of the GSA
in its entirety and replace it with the following:

 

“(d) any claim alleging facts that would constitute a breach of Customer’s
representations and warranties made in subsections (b), (e), (f), (g) and/or (h)
of the second sentence of Section 6; and/or (e) Google’s use of any Metadata
Content, provided that such use complies with the requirements of the Agreement.

 

9.         The terms and conditions of the Agreement, except as amended by this
Amendment 5, shall remain in full force and effect. This Amendment 5 may be
executed in counterparts, including facsimile counterparts.

 

IN WITNESS WHEREOF, the parties have executed this Amendment 5 by persons duly
authorized as of the Amendment 5 Effective Date.

 

 

Google: GOOGLE, INC.

 

Customer: ANSWERS CORPORATION

 

 

 

By:

/s/ Sanjay Kapor

 

By:

/s/ Robert S. Rosenschein

Print Name: Sanjay Kapor

 

Print Name: Robert S. Rosenschein

Title: Director, Strategic Partnerships

 

Title: CEO

Date: Sep. 21, 2007

 

Date: Sep. 19, 2007

 

 

 

 

--------------------------------------------------------------------------------